 


109 HR 2472 IH: Social Security Forever Act of 2005
U.S. House of Representatives
2005-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2472 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2005 
Mr. Wexler introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Rules, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Internal Revenue Code of 1986 to impose a tax on the amount of wages in excess of the contribution and benefit base, to extend the pay-as-you-go requirement of the Balanced Budget and Emergency Deficit Control Act of 1985, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Social Security Forever Act of 2005. 
2.Tax imposed on wages in excess of contribution and benefit base 
(a)Tax on employeesSection 3101 of the Internal Revenue Code of 1986 (relating to rate of tax) is amended by adding at the end the following new subsection: 
 
(d)Wages received in excess of contribution and benefit baseIn addition to the taxes imposed by subsections (a) and (b) and notwithstanding subsection (c), there is hereby imposed on the income of every individual a tax equal to 3 percent of the excess (if any) of— 
(1)the wages (as defined in section 3121(a)) received by him with respect to employment (as defined in section 3121(b)) during the calendar year, over 
(2)so much of such wages as does not exceed the contribution and benefit base, as determined under section 230 of the Social Security Act for such calendar year.. 
(b)Tax on EmployersSection 3111 of such Code (relating to rate of tax) is amended by adding at the end the following new subsection: 
 
(d)Wages paid in excess of contribution and benefit baseIn addition to the taxes imposed by subsections (a) and (b) and notwithstanding subsection (c), there is hereby imposed on every employer an excise tax, with respect to having individuals in his employ, equal to 3 percent of the excess (if any) of— 
(1)the wages (as defined in section 3121(a)) paid by him with respect to employment (as defined in section 3121(b)) during the calendar year, over 
(2)so much of such wages as does not exceed the contribution and benefit base, as determined under section 230 of the Social Security Act for such calendar year.. 
(c)Railroad Retirement 
(1)Tax on employeesSection 3201 of such Code (relating to rate of tax) is amended by redesignating subsection (c) as subsection (d) and by inserting after subsection (b) the following new subsection: 
 
(c)Wages received in excess of contribution and benefit baseIn addition to other taxes, there is hereby imposed on the income of each employee a tax equal to 3 percent of the excess (if any) of— 
(1)the compensation (determined without regard to section 3231(e)(2)) received during any calendar year by such employee for services rendered by such employee, over 
(2)so much of such compensation as does not exceed the contribution and benefit base, as determined under section 230 of the Social Security Act for such calendar year.. 
(2)Tax on employee representativesSection 3211 of such Code (relating to rate of tax) is amended by redesignating subsection (c) as subsection (d) and by inserting after subsection (b) the following new subsection: 
 
(c)Wages received in excess of contribution and benefit baseIn addition to other taxes, there is hereby imposed on the income of each employee representative a tax equal to 3 percent of the excess (if any) of— 
(1)the compensation (determined without regard to section 3231(e)(2)) received during any calendar year by such employee representative for services rendered by such employee representative, over 
(2)so much of such compensation as does not exceed the contribution and benefit base, as determined under section 230 of the Social Security Act for such calendar year.. 
(3)Tax on employersSection 3221 of such Code (relating to rate of tax) is amended by redesignating subsection (c) as subsection (d) and by inserting after subsection (b) the following new subsection: 
 
(c)Wages paid in excess of contribution and benefit baseIn addition to other taxes, there is hereby imposed on every employer an excise tax, with respect to having individuals in his employ, equal to 3 percent of the excess (if any) of— 
(1)the compensation (determined without regard to section 3231(e)(2)) paid during any calendar year by such employer for services rendered to such employer, over 
(2)so much of such compensation as does not exceed the contribution and benefit base, as determined under section 230 of the Social Security Act for such calendar year.. 
(d)Tax on self-employment incomeSection 1401 of such Code (relating to rate of tax) is amended by adding at the end the following new subsection: 
 
(d)Wages received in excess of contribution and benefit baseIn addition to the taxes imposed by subsections (a) and (b) and notwithstanding subsection (c), there shall be imposed for each taxable year, on the self-employment income of every individual, a tax equal to 6 percent of the excess (if any) of— 
(1)the self-employment income for such taxable year, over 
(2)so much of such self-employment income as does not exceed the contribution and benefit base, as determined under section 230 of the Social Security Act, which is effective for the calendar year in which such taxable year begins. . 
(e)Conforming amendments 
(1)Section 24(d)(2)(A) of such Code is amended— 
(A)in clause (i) by inserting (other than subsection (d) thereof) after 3101, and 
(B)in clause (ii) by inserting (other than subsection (d) thereof) after 1401. 
(2)Section 45B(b)(1) of such Code is amended by inserting (other than subsection (d) thereof) after section 3111. 
(3)Section 406(b)(2)(B) of such Code is amended by inserting (other than subsection (d) thereof) after 3101. 
(4)Section 3121(l)(1)(A) of such Code is amended by striking sections 3101 and 3111 and inserting sections 3101 (other than subsection (d) thereof) and 3111 (other than subsection (d) thereof).  
(5)Section 6051(a)(6) of such Code is amended by inserting (stated separately with respect to the taxes imposed by subsections (a), (b), and (d) thereof). 
(6)Section 6053(b) of such Code is amended— 
(A)by striking section 3101 or section 3201 and inserting section 3101 (without regard to subsection (d) thereof) or section 3201 (without regard to subsection (d) thereof), and 
(B)by inserting with respect to sections 3101(a) and (b) and 3201(a) and (b) after as the case may be the second place it appears.  
(f)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply with respect to remuneration paid after December 31, 2005. 
(2)Self-employment incomeThe amendment made by subsection (d) shall apply to taxable years beginning after December 31, 2005.  
3.Point of order against direct spending or revenue legislation that is not fully offset 
(a)Point of orderSection 401 of the Congressional Budget Act of 1974 is amended by adding at the end the following: 
 
(d)Pay-as-you-go rule 
(1)Point of order 
(A)In generalNotwithstanding any other provision law, it shall not be in order in the Senate or the House of Representatives to consider any direct spending or revenue legislation that would decrease a unified-budget surplus or cause or increase a unified-budget deficit, for any applicable time period. 
(B)Applicable time periodFor purposes of subparagraph (A), the term applicable time period means any of the following three periods: 
(i)The current year and the budget year. 
(ii)The current year and the five subsequent fiscal years. 
(iii)The five fiscal years following the period described in clause (ii). 
(C)ExclusionFor purposes of this paragraph, the terms direct-spending legislation and revenue legislation do not include any provision of legislation that affects the full funding of, and continuation of, the deposit insurance guarantee commitment in effect on the date of the enactment of the Social Security Forever Act of 2005. 
(D)CalculationsCalculations prepared pursuant to this paragraph shall employ the baseline used for the most recently adopted concurrent resolution on the budget. 
(E)Use of enacted savingsIf direct spending or revenue legislation decreases a unified-budget surplus or causes or increases a unified-budget deficit when taken individually, then it must also do so when taken together with all direct spending and revenue legislation enacted since the beginning of the calendar year not accounted for in the baseline under subparagraph (D). 
(2)WarThe current-year and budget-year costs of legislation shall not be counted for purposes of paragraph (1) whenever a declaration of war is in effect. 
(3)RecessionParagraph (1) shall not apply to any legislation all of whose provisions expire within 18 months of enactment if Congress declares by concurrent resolution or statute, and the president independently declares by proclamation, that the economy is suffering from the current or lingering effects of a recession.. 
(b)Waivers and appealsSection 904 of the Congressional Budget Act of 1974 is amended by adding 401(d), after 313, in subsection (c) and in subsection (d). 
(c)Effective dateThe amendments made by this section shall take efect the day after their enactment, and any tax or entitlement legislation enacted before the effective date of such amendments, including the provisions of section 2, shall not count for purposes of determining compliance with this section. 
4.Signatures on treasury securities 
(a)In generalSubchapter II of chapter 31 of title 31, United States Code, is amended by adding at the end the following new section: 
 
3131.Signatures on obligations issued or guaranteed under this chapterEvery obligation issued or guaranteed under the authority of this chapter shall bear a facsimile of the signatures of the President of the United States and the Secretary of the Treasury.. 
(b)Clerical amendmentThe table of sections for chapter 31, United States Code, is amended by adding after the item relating to section 3130 the following new item: 
 
 
3131. Signatures on obligations issued or guaranteed under this chapter . 
(c)Effective dateThe amendments made by this section shall apply to obligations issued after 3 months after the date of the enactment of this Act. 
 
